Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 31st
day of August, 2020 (the “Effective Date”), by and between Delcath Systems,
Inc., a Delaware corporation (the “Company”), and Gerard Michel (the
“Executive”). The Executive and the Company are collectively referred to as the
“Parties.”

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the Parties agree as follows:

1. Employment and Duties.

1.1 Employment. The Company agrees to employ Executive, and Executive hereby
accepts employment with the Company, to serve as the Company’s Chief Executive
Officer, upon the terms and subject to the conditions set forth in this
Agreement. The date on which Executive’s employment will commence is referred to
herein as the “Start Date” and the period during which Executive is employed by
the Company is referred to herein as the “Employment Period.” The Company
acknowledges and agrees that, as a result of Executive’s pre-existing
obligations and scheduling conflicts, the Parties shall mutually agree to the
Start Date, but it shall not be later than October 1, 2020. The effective date
on which the Executive’s Employment Period ends for any reason or no reason is
referred to herein as the “Termination Date.”

1.2 At-Will Employment. Notwithstanding anything in this Agreement to the
contrary (but without limiting the Executive’s rights under Section 4 hereof),
the Company and the Executive understand and agree that the Executive is
employed at-will, and either the Executive or the Company can terminate their
employment relationship at any time, for any reason or no reason, with or
without cause, and with or without notice.

1.3 Position and Duties. During the Employment Period, Executive shall serve as
the Company’s Chief Executive Officer and shall report directly to the Board of
Directors. Executive shall have the duties, responsibilities, and authority
customary for such a position in an organization of the size and nature of the
Company, subject to the Company’s Board of Directors’ or its designee’s
(collectively, the “Board”) ability to expand, change or limit such duties,
responsibilities, and authority in their sole discretion. In addition, upon the
Start Date, the Executive shall be appointed, and Executive agrees to serve, as
a member of the Board for no additional compensation. Thereafter, during the
Employment Period and provided that the Company’s common stock is publicly
traded, the Company shall cause the Nominating and Corporate Governance
Committee of the Board to nominate Executive to serve as a member of the Board
each year that Executive’s term of Board service is to be slated for reelection
to the Board. If, during the Employment Period, the Company’s common stock
becomes no longer publicly traded, Executive shall be a member of the Board
while Executive is serving as Chief Executive Officer. For the avoidance of
doubt, it is agreed that it shall not be “Good Reason” within the meaning of
Section 4.2(b) below in the event the Board’s Nominating and Corporate
Governance Committee (or equivalent committee), in the exercise of its fiduciary
duties, determines not to nominate Executive for election or reelection as a
director of the Company while Executive is serving as Chief Executive Officer.



--------------------------------------------------------------------------------

1.4 Outside Activities. Executive shall report directly to the Board, and
Executive shall devote substantially all of Executive’s business time and
attention to the performance of the Executive’s duties hereunder and will not
engage in any other business, profession, or occupation for compensation or
otherwise which would conflict or interfere with the performance of such duties
hereunder either directly or indirectly without the prior written consent of the
Board. Notwithstanding the foregoing, the Executive will be permitted to serve
on the board of directors of one public, private or non-profit entity so long as
that board service does not conflict or interfere with the Executive’s duties
owed to the Company and is disclosed in writing and in advance to the Company’s
Board. For the avoidance of doubt, Executive shall not serve as a member of a
board of directors of a for-profit company which is a competitor of the Company
as determined by the Board. Executive shall also comply with all written and
disseminated policies, rules and regulations of the Company, including without
limitation the Company’s Code of Business Conduct and Ethics.

1.5 Place of Performance. During the Employment Period, Executive’s principal
place of employment shall be the Company’s principal corporate office as it may
be located from time to time. As of the Start Date, the Company’s principal
corporate office is located at 1633 Broadway, Suite 22C, New York, New York
10019, and any relocation shall require the approval of the Board. For the first
eighteen (18) months of the Employment Period and provided that the Company’s
principal corporate office remains in New York throughout such 18-month period,
Executive agrees that he will be regularly present and working onsite at the
Company’s principal corporate office in New York for at least four business days
per workweek, excluding business-related travel and permitted paid time off,
subject to any prohibition of onsite work at the Company’s principal corporate
office in New York as may be mandated by applicable law or executive order in
furtherance of public health and safety (including due to the COVID-19
pandemic). Provided that onsite work at the Company’s principal corporate office
in New York is not prohibited by applicable law or executive order due to the
COVID-19 pandemic or other public health or safety emergency, Executive shall be
expected to fulfill the obligation of regularly working onsite at the Company’s
principal corporate office so long as at least one or more other executive
employees of the Company is working onsite at the principal corporate
office. The Executive acknowledges that he may be required to travel from time
to time in the course of performing his duties for the Company.

1.6 No Breach of Contract. Executive represents to the Company that: (i) the
Executive is not bound by any employment, consulting, non-compete,
confidentiality, trade secret, or similar agreement or any judgment, order, or
decree that would prevent, or be violated by, the Executive entering into this
Agreement or carrying out his duties hereunder; and (ii) the Executive
understands the Company will rely upon the accuracy and truth of the
representations and warranties of the Executive set forth herein and the
Executive consents to such reliance.

 

2



--------------------------------------------------------------------------------

2. Compensation.

2.1 Base Salary. During the Employment Period, the Company shall pay the
Executive a base salary (the “Base Salary”), which shall be paid in accordance
with the Company’s regular payroll practices in effect from time to time, but
not less frequently than monthly. The Executive’s Base Salary shall be at an
annualized rate of Four Hundred Fifty Thousand and 00/100 Dollars ($450,000) and
shall be subject to an annual review by the Board’s Compensation and Stock
Option Committee (the “Compensation Committee”).

2.2 Incentive Bonus. During the Employment Period, Executive will be eligible to
participate in the Company’s Annual Incentive Plan (AIP), as such plan may be
amended from time to time; provided, however, that participation in the AIP is
not a guarantee that a bonus award will be paid. For each fiscal year of the
Employment Period (and pro-rated for the 2020 fiscal year based upon Executive’s
period of employment for the year), Executive will be considered for an annual
incentive bonus (the “Annual Incentive”) with an annual target bonus opportunity
equal to fifty percent (50%) of Executive’s then current Base Salary. The actual
award, if any, of an Annual Incentive will be determined based on the
performance of the Company and Executive and will be determined at the
discretion of the Board or the Compensation Committee. Any Annual Incentive
payable hereunder shall be paid during the fiscal year following the year to
which the Annual Incentive relates (but no later than sixty (60) days after the
Company’s filing per SEC Guidelines of the Company’s 10K Annual Report for the
completed fiscal year to which the Annual Incentive relates), provided, however,
that except under the limited circumstances set forth in Section 4.5 below,
Executive must be (i) employed by the Company and (ii) not have received notice
from the Company that Executive’s employment is being terminated for Cause (as
defined below) as of the date the Annual Incentive is paid in order to be
eligible for and earn any Annual Incentive.

2.3 Stock Option Grant. As of the Start Date, the Company will deliver to
Executive a Stock Option Award Agreement (the “Award Agreement”) to purchase
498,000 shares of the Company’s common stock (the “Initial Stock Option Grant”).
The Initial Stock Option Grant will be subject to the terms of the Company’s
2020 Omnibus Equity Incentive Plan and to the terms and conditions specified in
the Award Agreement (in the form determined by the Compensation Committee or the
Board in its absolute and sole discretion); provided that such Award Agreement
will reflect that (i) the Initial Stock Option Grant will vest ratably over the
36-month period beginning on the Start Date (i.e., 1/36th will vest at the end
of each month during said 36-month period), subject to Executive’s continued
service with the Company on each respective vesting date; (ii) the exercise
price of the Initial Stock Option Grant as to the first 396,000 shares to vest
shall be equal to the closing trading price per share of the Company’s common
stock on the Start Date; (iii) the exercise price of the Initial Stock Option
Grant as to the next 51,000 shares to vest shall be equal to 1.5 times the
closing trading price per share of the Company’s common stock on the Start Date;
and (iv) the exercise price of the Initial Stock Option Grant as to the
remaining 51,000 shares to vest shall be equal to 2.0 times the closing trading
price per share of the Company’s common stock on the Start Date. Thereafter,
during the Employment Period, Executive shall be eligible to participate in the
Company’s 2020 Omnibus Equity Incentive Plan or any successor plan, subject to
the terms, conditions and vesting provisions of the 2020 Omnibus Equity
Incentive Plan and any applicable award agreement as and to the extent
determined by the Compensation Committee or the Board in its sole and absolute
discretion. For the avoidance of doubt, the type and amounts and any awards
granted to Executive under the 2020 Omnibus Equity Incentive Plan (other than
the Initial Stock Option Grant) shall be determined by the Compensation
Committee or the Board in its absolute and sole discretion.

 

3



--------------------------------------------------------------------------------

3. Benefits.

3.1 Retirement, Welfare and Fringe Benefits. During the Employment Period,
Executive shall be entitled to participate in all retirement and welfare benefit
plans and programs (which currently include medical, dental and vision coverage
and a 401(k) plan), and fringe benefit plans and programs, made available by the
Company to the Company’s executive officers generally, in accordance with the
eligibility and participation provisions of such plans and as such plans or
programs may be in effect from time to time. Notwithstanding the foregoing, the
Company may modify or terminate any employee benefit plan for its executives and
its employees generally at any time to the extent consistent with applicable law
and the terms of the applicable benefit plans.

3.2 Paid Time Off. During the Employment Period, Executive will participate in
the Company’s paid time off (“PTO”) programs, which shall entitle him to take up
to four weeks of paid time off per year (inclusive of vacation time, personal
time, and paid sick time off as mandated by state or local paid sick leave laws,
and prorated for partial years) in accordance with the Company’s current PTO
policy. Executive shall also be entitled to all paid holidays given by the
Company to its employees.

3.3 Reimbursement of Business Expenses. Executive shall be entitled to
reimbursement for all reasonable and necessary out-of-pocket business,
entertainment, and travel expenses incurred by Executive in connection with the
performance of the Executive’s duties hereunder in accordance with the Company’s
expense reimbursement and pre-approval policies and procedures in effect from
time to time. The manner of travel shall be according to Company policy.

3.4 Reimbursement of Temporary Living Expenses. For no longer than the first
eighteen (18) months of the Employment Period, the Company will reimburse
Executive up to $6,500 per month to cover Executive’s temporary expenses
incurred in connection with traveling to and living in the New York City
tristate area to work onsite at the Company’s principal corporate office,
including but not limited to temporary housing or a longer term lease, commuting
expenses and other reasonable temporary living-related items (collectively
“Temporary Living Expenses”). Appropriate supporting documentation (i.e.
itemized receipts) of the Temporary Living Expenses must be submitted within
forty-five (45) days after the Temporary Living Expenses were incurred and prior
to reimbursement. The Company will determine in its reasonable judgment what, if
any, of the Executive’s reimbursed Temporary Living Expenses are for
nondeductible expenses in accordance with applicable law and will comply with
associated withholding and tax reporting obligations. For the avoidance of
doubt, in no event shall Executive be entitled to receive more than $120,000 for
Temporary Living Expenses in the 18-month period following the Start Date.

 

4



--------------------------------------------------------------------------------

4. Termination. Notwithstanding Section 1.2 of this Agreement and without
modifying the at-will nature of the employment relationship between Executive
and the Company, Executive’s at-will employment and the Employment Period shall
terminate on the first of the following to occur:

4.1 Termination as a Result of Executive’s Death or Disability. Executive’s
at-will employment and the Employment Period hereunder shall terminate
automatically upon Executive’s death and may be terminated by the Company upon
Executive’s “Disability” (as hereinafter defined). If Executive’s employment
hereunder is terminated by reason of Executive’s death or Disability,
Executive’s (or Executive’s estate’s) right to benefits under this Agreement
will terminate as of the date of such termination and all of the Company’s
obligations hereunder shall immediately cease and terminate, except that
Executive or Executive’s estate, as the case may be, will be entitled to receive
(i) payment of any unpaid Salary through the Termination Date,
(ii) reimbursement for any unreimbursed business expenses and Temporary Living
Expenses incurred through the Termination Date as are reimbursable pursuant to
this Agreement and Company policy, (iii) payment of any accrued but unused paid
time off in accordance with the Company’s policy in effect at such time, and
(iv) all other payments, benefits and rights to which the Executive shall be
entitled as of the Termination Date under the terms of any applicable benefit,
incentive, equity or fringe benefit plan, program or arrangement or grant or
this Agreement (collectively, the “Accrued Benefits”). For the avoidance of
doubt, in the event of Executive’s termination as a result of death or
Disability, the treatment of (x) the Initial Stock Option Grant shall be in
accordance with the Award Agreement and 2020 Omnibus Equity Incentive Plan; and
(y) any other equity-based award that may be granted to Executive shall be in
accordance with the 2020 Omnibus Equity Incentive Plan (or any successor
thereto) and any applicable award agreement. As used herein, Executive’s
“Disability” shall have the meaning set forth in any long-term disability plan
in which Executive participates, and in the absence thereof shall mean the
determination in good faith by the Board that, due to physical or mental
illness, Executive is unable to perform the essential functions of Executive’s
employment with the Company, even with reasonable accommodation that does not
impose an undue hardship on the Company, for more than 90 days in any 180-day
period, unless a longer period is required by federal or state law, in which
case such longer period shall apply. If Disability has occurred, termination of
Executive’s employment hereunder shall occur within thirty (30) days after
written notice of such termination is given (which notice may be given before
the end of the 90-day period described above so as to cause termination of
employment to occur as early as the last day of such period).

4.2 Termination by Executive for Good Reason; Termination by the Company other
than for Cause.

(a) Executive may terminate Executive’s at-will employment and the Employment
Period hereunder for “Good Reason” (as hereinafter defined), if Good Reason
exists, upon at least five (5) days’ prior written notice to the Company,
subject to the notice and cure period specified in Section 4.2(b) below, and the
Company may terminate Executive’s at-will employment and the Employment Period
hereunder other than for “Cause” (as hereinafter defined), upon at least five
(5) days’ prior written notice to the Executive, in each case with the
consequences set forth in this Section 4.2. For the avoidance of doubt, a
termination due to Executive’s death or Disability is not a termination by the
Company other than for Cause.

 

5



--------------------------------------------------------------------------------

(b) If Executive’s at-will employment and the Employment Period hereunder are
terminated by Executive for Good Reason or by the Company other than for Cause,
then Executive shall be entitled to the Accrued Benefits and, subject to
Executive entering into and not revoking a general release of claims in favor of
the Company pursuant to Section 4.6 below, and Executive fully complying with
the Restrictive Covenants Agreement, Executive shall also be entitled to:

(i) A severance payment equal in the aggregate to twelve (12) months of
Executive’s annual Base Salary at the time of termination, payable in twelve
(12) equal monthly installments (and subject to applicable withholdings and
deductions) beginning on the last Company payroll date of the first full month
following termination of employment; and

(ii) If Executive timely and properly elects health plan (medical, dental and/or
vision) continuation coverage under COBRA, the Company shall reimburse Executive
in an amount equal to the difference between the monthly COBRA premium paid by
the Executive for Executive and the Executive’s dependents and the monthly
premium amount paid by similarly situated active executives under the Company’s
group health plans. Such reimbursement shall be paid to the Executive on or by
the last day of the month immediately following the month in which the Executive
timely remits the premium payment. Executive shall be eligible to receive such
COBRA premium reimbursement until the earliest of: (x) the twelve-month
anniversary of the Termination Date; (y) the date the Executive is no longer
eligible to receive COBRA continuation coverage; and (z) the date on which the
Executive becomes eligible to receive substantially similar coverage from
another employer.

For purposes of this Agreement, “Good Reason” shall mean a termination of the
Executive’s employment by means of resignation by the Executive after the
occurrence (without the Executive’s consent) of any one or more of the following
conditions: (i) a material reduction in the Executive’s rate of Base Salary
other than as part of an across-the-board salary reduction that applies in the
same manner to all senior executives; (ii) a material diminution in the
Executive’s authority, duties, or responsibilities; or (iii) a material breach
by the Company of this Agreement; provided, however, that any such condition or
conditions, as applicable, shall not constitute grounds for a termination with
Good Reason unless (x) the Executive provides written notice to the Company of
the condition claimed to constitute grounds for a termination with Good Reason
within thirty (30) days after the initial existence of such condition(s); and
(y) the Company fails to remedy such condition(s) within thirty (30) days of
receiving such written notice thereof; and (z) the Executive terminates the
Executive’s employment within sixty (60) days after the end of the Company’s
time to cure. If the Company cures the Good Reason condition during the 30-day
cure period, Good Reason shall be deemed not to have occurred.

(c) In the event Executive terminates his employment for Good Reason or the
Company terminates Executive’s employment other than for Cause, the treatment of
the Initial Stock Option Grant and any other equity-based award that may be
granted to Executive shall be in accordance with the applicable Award Agreement
and the 2020 Omnibus Equity Incentive Plan (or any successor thereto).

 

6



--------------------------------------------------------------------------------

4.3 Termination by the Executive without Good Reason.

(a) The Executive’s at-will employment by the Company and the Employment Period
may be terminated by the Executive without Good Reason with no less than sixty
(60) days’ advance written notice to the Company (such notice to be delivered in
accordance with Section 18). In such event, the Company will make no further
payments to Executive other than the Accrued Benefits through the Termination
Date, provided, however, that for the avoidance of doubt, Executive’s salary
shall continue to be earned through the Termination Date. In the event Executive
terminates his employment without Good Reason, the treatment of the Initial
Stock Option Grant and any other equity-based award that may be granted shall be
in accordance with the applicable Award Agreement and the 2020 Omnibus Equity
Incentive Plan (or any successor thereto).

(b) During the 60-day notice period for a resignation without Good Reason, the
Company may relieve Executive of day-to-day duties and/or require Executive to
work from home or, in the Company’s sole discretion, accelerate such notice
period and the Termination Date and accept Executive’s resignation with
immediate or earlier effect (which shall not be deemed a termination without
Cause by the Company).

4.4 Termination by the Company for Cause. The Company may terminate Executive’s
at-will employment by the Company and the Employment Period hereunder at any
time for “Cause” (as hereinafter defined) whereupon the Company shall have no
further obligation hereunder to Executive, except for payment of the Accrued
Benefits. For purpose of this Agreement, “Cause” shall mean, as reasonably
determined by the Board based on the information then known to it, that one or
more of the following has occurred: (a) the Executive has committed a felony
under the laws of the United States or any relevant state, or a similar crime or
offense under the applicable laws of any relevant foreign jurisdiction; (b) the
Executive has engaged in acts of fraud, dishonesty, gross negligence, or gross
misconduct, including abuse of controlled substances, that is materially
injurious to the Company, its affiliates or any of their business partners,
customers, clients or employees; (c) the Executive willfully fails to perform or
uphold his material duties under this Agreement and/or fails to comply with
reasonable and lawful directives of the Board; (d) any material breach by the
Executive of any provision of this Agreement (including Exhibit A as referenced
in Section 5) or of any other contract to which Executive is a party with the
Company or any affiliate, including any containing confidentiality, trade
secret, noncompetition, nonsolicitation, inventions, and/or similar provisions;
(e) any material violation of the Company’s Code of Business Conduct and Ethics
or another material written policy; or (f) any material breach by Executive of
Executive’s fiduciary duties to the Company or any affiliate; provided, that
with respect to any breach or violation relating to (c), (d), (e) or (f) that is
curable by Executive, as determined by the Board in good faith, the Company has
provided Executive written notice of the material breach and Executive has not
cured such breach, as determined by the Board in good faith, within fifteen
(15) days following the date the Company provides such notice. In the event the
Company terminates Executive’s employment for Cause, the treatment of the
Initial Stock Option Grant and any other equity-based award that may be granted
to Executive shall be in accordance with the applicable Award Agreement and the
2020 Omnibus Equity Incentive Plan (or any successor thereto).

 

7



--------------------------------------------------------------------------------

4.5 Change in Control Termination. Notwithstanding any other provision contained
herein, if the Executive’s at-will employment and the Employment Period
hereunder are terminated by the Executive for Good Reason or by the Company
without Cause (other than on account of the Executive’s death or Disability), in
each case within three (3) months before or twelve (12) months following a
“Change in Control” (as defined in the 2020 Omnibus Equity Incentive Plan), the
Executive shall be entitled to receive the Accrued Amounts and, subject to
Executive entering into and not revoking a general release of claims in favor of
the Company pursuant to Section 4.6 below, and Executive fully complying with
the Restrictive Covenants Agreement, the Executive shall be entitled to receive
the following:

(a) A severance payment equal in the aggregate to twelve (12) months of
Executive’s annual Base Salary at the time of termination, payable in twelve
(12) equal monthly installments (and subject to applicable withholdings and
deductions) beginning on the last Company payroll date of the first full month
following termination of employment;

(b) If Executive timely and properly elects health plan (medical, dental and/or
vision) continuation coverage under COBRA, the Company shall reimburse Executive
in an amount equal to the difference between the monthly COBRA premium paid by
the Executive for Executive and the Executive’s dependents and the monthly
premium amount paid by similarly situated active executives under the Company’s
group health plans. Such reimbursement shall be paid to the Executive on or by
the last day of the month immediately following the month in which the Executive
timely remits the premium payment. Executive shall be eligible to receive such
COBRA premium reimbursement until the earliest of: (x) the twelve-month
anniversary of the Termination Date; (y) the date the Executive is no longer
eligible to receive COBRA continuation coverage; and (z) the date on which the
Executive becomes eligible to receive substantially similar coverage from
another employer;

(c) The Company will pay Executive a prorated Annual Incentive for the fiscal
year in which the Termination Date occurs, as determined by the Board or
Compensation in its discretion based on its assessment of the actual performance
of the Company and Executive, subject and according to the terms of the
discretionary AIP, following completion of the fiscal year of the termination.
The amount of any such Annual Incentive shall be prorated based on the number of
days of Executive’s employment during the fiscal year of termination and will be
payable in a lump sum within the time described in Section 2.2 as if Executive’s
employment had continued; and

(d) All then-outstanding unvested stock options granted to the Executive during
the Employment Period shall become fully vested and exercisable upon the
Termination Date, subject to the otherwise applicable terms of the Award
Agreement, 2020 Omnibus Equity Incentive Plan and any other applicable equity
incentive plan and award agreement(s).

For the avoidance of doubt, the foregoing provisions of this Section 4.5(a)-(d)
shall be in lieu of any amounts set forth in Section 4.2(b).

 

8



--------------------------------------------------------------------------------

4.6 Waiver and Release. In consideration for and as a condition to the payments
and benefits provided and to be provided under Sections 4.2(b) and 4.5 of this
Agreement, Executive agrees that Executive will, within forty-five (45) days
after the termination of Executive’s employment hereunder, deliver to the
Company, and not revoke, a fully executed general release agreement in a form
that is acceptable to the Company and reasonably agreeable to Executive (which
agreement by Executive shall not be unreasonably delayed or withheld) and which
shall fully and irrevocably release and discharge the Company, its directors,
officers, and employees from any and all claims, charges, complaints,
liabilities of any kind, known or unknown, owed to Executive, other than any
rights Executive may have under the terms of this Agreement that survive such
termination of employment and other than any vested rights of Executive under
any of the Company’s employee benefit plans or programs that, by their terms,
survive or are unaffected by such termination of employment. Executive agrees
that the payments and benefits contemplated by Sections 4.2(b) and 4.5 (and any
applicable acceleration of any equity based award in connection with a
termination within the temporal proximity to a Change of Control specified in
Section 4.5) shall constitute the exclusive and sole remedy for any termination
of Executive’s employment and the Executive covenants not to assert or pursue
any other remedies, at law or in equity, with respect to any termination of
employment. The foregoing provisions of this Section 4.6 shall not affect:
(i) the Executive’s receipt of any benefits otherwise due terminated employees
under group insurance coverage consistent with the terms of an applicable
Company welfare benefit plan; (ii) the Executive’s rights to continued health
coverage under COBRA; (iii) the Executive’s receipt of benefits otherwise due in
accordance with the terms of the Company’s 401(k) plan (if any); or
(iv) Executive’s right to seek government-provided unemployment benefits and
workers’ compensation benefits.

4.7 Notice of Termination; Resignation from Board. Any termination of the
Executive’s employment under this Agreement shall be communicated by written
notice of termination from the terminating party to the other party. This notice
of termination must be delivered in accordance with Section 18 and must indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination. Upon termination of Executive’s employment for any reason,
Executive shall be deemed to have resigned from all positions that Executive
holds as an officer or member of the Board of Directors (or any committee
thereof) of the Company or any of its affiliates. Executive agrees to promptly
execute and provide to the Company any further documentation, as requested by
the Company, to confirm such resignation.

4.8 Section 280G; Section 409A; and Sarbanes-Oxley. The following provisions of
this Section 4.8 shall apply notwithstanding anything to the contrary contained
herein.

 

9



--------------------------------------------------------------------------------

(a) If any of the payments or benefits received or to be received by the
Executive (including, without limitation, any payment or benefits received in
connection with a Change in Control or the Executive’s termination of
employment, whether pursuant to the terms of this Agreement or otherwise) (all
such payments collectively referred to herein as the “280G Payments”) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986 (the “Code”) and would, but for this Section 4.8, be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then prior
to making the 280G Payments, a calculation shall be made comparing (i) the Net
Benefit (as defined below) to the Executive of the 280G Payments after payment
of the Excise Tax to (ii) the Net Benefit to the Executive if the 280G Payments
are limited to the extent necessary to avoid being subject to the Excise Tax.
Only if the amount calculated under (i) above is less than the amount under
(ii) above will the 280G Payments be reduced to the minimum extent necessary to
ensure that no portion of the 280G Payments is subject to the Excise Tax. “Net
Benefit” shall mean the present value of the 280G Payments net of all federal,
state, local, foreign income, employment, and excise taxes. In the event it is
determined that a reduction of payments or benefits will be made pursuant to
this Section 4.8, such reduction shall be made in the following order: (i) cash
severance payments under this Agreement; (ii) accelerated vesting of any
equity-based awards; (iii) non-cash benefits under this Agreement; and (iv) any
other payments or benefits under this Agreement or otherwise. Any payments and
benefits hereunder that constitute deferred compensation under Section 409A of
the Code and that are payable based upon the occurrence of Executive’s
termination of employment shall not be paid unless and until such termination of
employment constitutes a “separation from service” within the meaning of
Section 409A of the Code. If the Executive is a “specified employee” within the
meaning of Treasury Regulation Section 1.409A-1(i) as of the date of the
Executive’s Termination Date, the Executive shall not be entitled to any portion
of the severance payments and benefits that constitute deferred compensation
under Section 409A of the Code until the earlier of (i) the date which is six
(6) months after his Termination Date for any reason other than death, or
(ii) the date of the Executive’s death. The provisions of this subsection shall
apply only if, and to the extent, required to avoid the imposition of any tax,
penalty or interest pursuant to Section 409A of the Code. Any amounts otherwise
payable to the Executive upon or in the six (6) month period following the
Executive’s Termination Date that are not so paid by reason of this Section
shall be paid (without interest) as soon as practicable (and in all events
within thirty (30) days) after the date that is six (6) months after the
Executive’s termination from employment (or, if earlier, as soon as practicable,
and in all events within thirty (30) days, after the date of the Executive’s
death). Each payment in a series of installments hereunder shall be considered a
separate payment for purposes of Section 409A of the Code. payment and benefit
hereunder shall constitute a “separately identified amount” within the meaning
of Treasury regulation §1.409A-2(b)(2). Any payment that is deferred
compensation subject to Section 409A of the Code which is conditioned upon
Executive’s execution of a release and which is to be paid during a designated
period for execution and effectiveness of the release that begins in one taxable
year and ends in a second taxable year shall be paid as soon as practicable in
the second taxable year. Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a taxable year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other taxable year. Any reimbursement shall be made no later than the last
day of the taxable year following the taxable year in which the expenses to be
reimbursed were incurred. The right to any reimbursement or in-kind benefit
pursuant to this Agreement shall not be subject to liquidation or exchange for
any other benefit.

(b) It is intended that any amounts payable under this Agreement and the
Company’s and the Executive’s exercise of authority or discretion hereunder
shall comply with (or be exempt from) and avoid the imposition of any tax,
penalty or interest under Section 409A of the Code. This Agreement shall be
construed and interpreted consistent with that intent. Nothing contained herein
is intended to provide a guarantee of tax treatment to the Executive, and the
Company shall have no liability whatsoever to Executive with respect to any tax,
interest or penalties imposed with respect to amounts paid or payable hereunder
by reason of Section 409A or Section 4999.

 

10



--------------------------------------------------------------------------------

(c) To the extent required under Section 304 of the Sarbanes-Oxley Act of 2002,
as amended, or other applicable law or rule, if the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, the Executive shall reimburse the issuer to the
extent required by such authority, including for (i) any bonus or other
incentive-based or equity-based compensation received by the Executive from the
Company during the 12-month period following the first public issuance or filing
with the Securities and Exchange Commission (whichever first occurs) of the
financial document embodying such financial reporting requirement; and (ii) any
profits realized from the sale of securities of the issuer during that 12-month
period.

5. Protective Covenants. As a condition of Executive’s employment, the Executive
shall enter into the Employee Confidentiality and Restrictive Covenants
Agreement between the Company and the Executive, attached hereto as Exhibit A
(the “Restrictive Covenants Agreement”), which may be amended by the Parties
from time to time without regard to this Agreement, including as may be required
in the event of a relocation of the Company’s principal corporate office. The
Restrictive Covenants Agreement contains provisions that are intended by the
Parties to survive and do survive termination of this Agreement. In the interest
of clarity, in the event of a breach of the Restrictive Covenants Agreement by
Executive, the Company may discontinue any post-employment payments made
pursuant to this Agreement.

6. Non-Disparagement. Executive agrees and covenants that the Executive will not
at any time make, publish, or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments, or statements
concerning the Company or its businesses, or any of its employees, officers, and
existing and prospective customers, suppliers, investors and other associated
third parties. Notwithstanding the foregoing, nothing in this Agreement is
intended to or will be used in any way to prevent Executive from testifying
truthfully under oath in a judicial proceeding, to limit Executive’s right to
communicate with a government agency or legislative body (including any
committee thereof), as provided for, protected under or warranted by applicable
law, or to impede Executive from exercising protected rights to the extent that
such rights cannot be waived by agreement.

7. Return of Company Property. Executive agrees that upon the termination of his
employment for any reason, or upon the Company’s request at any time, Executive
shall (i) immediately deliver to the Company all tangible and intangible
property owned by the Company and within the possession or control of Executive,
including, without limitation, access cards, keys, computers, computing devices,
cell phones, memory devices, computer files, notes, documents, records and any
other tangible item, together with all copies of any of the foregoing, and any
other material containing, summarizing, referencing, or incorporating in any way
or otherwise disclosing any Confidential Information (as defined in the
Restrictive Covenants Agreement) or Work Product (as defined in the Restrictive
Covenants Agreement), and (ii) immediately delete and erase from any tangible
and intangible property not owned by the Company and within the possession or
control of Executive any material containing, summarizing, referencing, or
incorporating in any way or otherwise disclosing any Confidential Information or
Work Product.

 

11



--------------------------------------------------------------------------------

8. Executive’s Cooperation. During the Employment Period and for the six-year
period thereafter, the Executive shall cooperate with the Company in any
internal investigation, any administrative, regulatory or judicial proceeding or
any dispute with a third party (each, an “Action”) as reasonably requested by
the Company including, without limitation, the Executive using reasonable
efforts to be available to the Company upon reasonable notice for interviews and
factual investigations, to appear at the Company’s request to give testimony
without requiring service of a subpoena or other legal process, to volunteer to
the Company all pertinent information and turn over to the Company all relevant
documents which are or may come into Executive’s possession during the
Employment Period in connection with the performance of the Executive’s duties
hereunder. In connection with requesting the Executive’s cooperation after the
Employment Period, the Company shall (a) make reasonable efforts to minimize
disruption of the Executive’s other activities; (b) reimburse the Executive for
reasonable expenses incurred in connection with such cooperation; and (c) to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate based on the
Executive’s Salary as of the date of his termination. For the avoidance of
doubt, this Section shall not apply with respect to any Action (other than an
internal investigation) where the Company is adverse to the Executive.

9. Withholding Taxes; Clawback. Notwithstanding anything else herein to the
contrary, the Company may withhold (or cause there to be withheld, as the case
may be) from any amounts otherwise due or payable under or pursuant to this
Agreement such federal, state and local income, employment, or other taxes as
may be required to be withheld pursuant to any applicable law or regulation.
Notwithstanding any other provision in this Agreement to the contrary, any
incentive-based compensation or any other compensation paid to Executive
pursuant to this Agreement or any other agreement or arrangement with the
Company which is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).

10. Successors and Assigns. This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives. The Company may assign this Agreement (including its
exhibit) to any to any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company. This Agreement (including its exhibit) shall
inure to the benefit of and be binding upon the Company and permitted successors
and assigns.

11. Rules of Construction. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit, or restrict in any manner the construction of the general
statement to which it relates. Unless otherwise expressly provided herein, all
determinations to be made by the Compensation Committee or the Board under this
Agreement shall be made in their sole discretion.

 

12



--------------------------------------------------------------------------------

12. Section Headings. The section headings of, and titles of sections,
paragraphs, subsections and subparagraphs contained in, this Agreement are for
the purpose of convenience only, and they neither form a part of this Agreement
nor are they to be used in the construction or interpretation thereof.

13. Governing Law; Arbitration; Waiver of Jury Trial.

13.1 Except as provided in Section 13.2 below regarding the Federal Arbitration
Act, THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF NEW YORK WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

13.2 Except for the limited purpose provided in subsection 13.2(c) below, any
Claim (as defined below) between the Parties shall, in lieu of being submitted
to a court of law, be submitted to binding arbitration in accordance with the
then-current Employment Arbitration Rules of the American Arbitration
Association (the “AAA”). A copy of the AAA Rules is available for review and
downloading at: https://www.adr.org/employment.

(a) The Parties hereto agree that (i) one arbitrator, who shall be a retired
judge, shall be selected pursuant to the rules and procedures of the AAA;
(ii) the arbitrator shall have the power to award injunctive relief or to direct
specific performance; (iii) the arbitration hearing shall be conducted within
twenty-five (25) miles of the Company’s then-principal place of operations;
(iv) because the Company has valuable trade secrets and proprietary and
confidential information, the arbitration proceedings hereunder shall be treated
by the Parties and the arbitrator as strictly confidential, to the fullest
extent permitted by the AAA’s rules; (v) the decision of the arbitrator shall be
set forth in writing, shall set forth the essential findings and conclusions
upon which the decision is based, and shall be final and binding upon the
Parties; (vi) each of the Parties, unless otherwise required by applicable law,
shall bear its own attorneys’ fees, costs and expenses; and (vii) payment of
arbitrator compensation and administrative fees, including any allocation or
reallocation of such payment as directed by the arbitrator, shall be determined
by the AAA’s rules for negotiated employment agreements. Nothing in this
Section 13.2 shall be construed as providing the Executive a cause of action,
remedy or procedure that the Executive would not otherwise have under this
Agreement or the law.

(b) Executive and the Company mutually consent to the final resolution by
binding arbitration of any and all claims between them arising out of or in any
way related to this Agreement, the termination of this Agreement, the terms and
conditions of Executive’s employment or compensation, or the termination of
Executive’s employment, including any federal, state or local statutory claims
(the “Claims”). Executive understands this means that the Company and Executive
are agreeing to waive the Parties’ respective rights to sue in court and have a
judge and jury decide any Claims, and instead are agreeing to have their Claims
decided exclusively by an arbitrator, which is different than a court action.

 

13



--------------------------------------------------------------------------------

(c) Executive and the Company understand that this agreement to arbitrate does
not preclude either party from seeking declaratory relief or injunctive relief
from a court in aid of an arbitration proceeding for claims relating to the
obligations and restrictive covenants in Exhibit A hereto (including the
enforceability or breach of the obligations and restrictive covenants in Exhibit
A). Any such court action for declaratory relief or injunctive relief in aid of
arbitration shall be brought exclusively in a state or federal court located in
the state in which the Company’s principal corporate office is then located.

(d) This agreement to arbitrate provides for arbitration of Claims between
Executive, individually, and the Company. To the maximum extent permitted by
law, no arbitration shall include any disputes, claims, or controversies against
the Company on behalf of any other employees of the Company (or any of its
affiliates), such as class actions or collective actions. The arbitrator shall
not have the authority to hear or issue any award concerning the claims of a
class or collective action or to consolidate the claims of more than one
individual or the claims of a class of employees into a single arbitration
proceeding, to the maximum extent permitted by law.

(e) Executive and the Company agree, unless otherwise required by applicable
law, to the exclusive jurisdiction of the state or federal courts located in the
state in which the Company’s principal corporate office is then located for
(i) seeking to compel arbitration; (ii) seeking interim declaratory relief or
interim injunctive relief in aid of arbitration; (iii) seeking entry of judgment
on, and/or enforcement of, the award rendered by the arbitrator; and/or
(iv) seeking to vacate or modify the arbitrator’s award, which vacatur or
modification of the arbitration award may only be granted on the grounds
specified in the Federal Arbitration Act or other applicable law.

(f) The agreement to arbitrate in this Section 13.2 shall be governed by the
Federal Arbitration Act. The Parties agree that this agreement to arbitrate
Claims shall survive the termination of this Agreement and Executive’s
employment with the Company for any reason.

13.3 TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
INVOLVING THE CLAIMS.

14. Severability. The parties desire that the provisions of this Agreement
(including its exhibit) be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any particular provision of this Agreement (including
Exhibit A hereto) is found to be invalid, prohibited, or unenforceable under any
present or future law, and if the rights and obligations of any party under this
Agreement will not be materially and adversely affected thereby, such provision
shall be ineffective, without invalidating the remaining provisions of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction. To this end, the provisions of this Agreement (including
Exhibit A) are declared to be severable. Notwithstanding the foregoing, if such
provision could be more narrowly drawn (as to geographic scope, period of
duration or otherwise) so as not to be invalid, prohibited or unenforceable in
such jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn,
without invalidating the remaining provisions of this Agreement (including
Exhibit A) or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

14



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto respecting the matters within its scope. This Agreement
supersedes all prior and contemporaneous agreements of the parties hereto that
directly or indirectly bears upon the subject matter hereof, including, without
limitation, any term sheet or offer letter prepared in connection
herewith. Notwithstanding the foregoing, the parties acknowledge and agree that
any Award Agreement or Restrictive Covenants Agreements that may be executed
prior to or simultaneously with the Effective Date are not superseded by this
Agreement. Any prior negotiations, correspondence, agreements, proposals, or
understandings relating to the subject matter hereof shall be deemed to have
been merged into this Agreement, and to the extent inconsistent herewith, such
negotiations, correspondence, agreements, proposals, or understandings shall be
deemed to be of no force or effect. There are no representations, warranties, or
agreements, whether express or implied, or oral or written, with respect to the
subject matter hereof, except as expressly set forth herein. Notwithstanding the
foregoing integration provisions, the Executive acknowledges having received and
read the Company’s Code of Business Conduct and Ethics and agrees to conduct
himself in accordance therewith as in effect from time to time.

16. Modifications. This Agreement may not be amended, modified, or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

17. Waiver. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver. Failure or delay on the part
of a party to exercise fully any right, remedy, power or privilege under this
Agreement shall not operate as a waiver thereof. Any single or partial exercise
of any right, remedy, power, or privilege shall not preclude any other or
further exercise of the same or of any right, remedy, power or privilege. Waiver
of any right, remedy, power or privilege with respect to any occurrence shall
not be construed as a waiver of such right, remedy, power or privilege with
respect to any other occurrence.

 

15



--------------------------------------------------------------------------------

18. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested), or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail, and one day after deposit on a weekday with
a reputable overnight courier service.

If to the Company:

Delcath Systems, Inc.

1633 Broadway, 22nd Floor, Suite C

New York, NY 10019

810 Seventh Avenue, FL 35

New York, NY 10019

Facsimile: (212)     -    

Attn: Chair of the Board of Directors

with a copy to:

David Broderick, Esq.

McCarter & English, LLP

Four Gateway Center

100 Mulberry Street

Newark, New Jersey 07102

Facsimile: (973) 624-7070

If to the Executive, to the address most recently on file in the payroll records
of the Company.

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose. Transmission
of a signature page via PDF or facsimile transmission shall have the same effect
as transmission of an original signature.

20. Legal Counsel. Each party recognizes that this is a legally binding contract
and acknowledges and agrees that they have had the opportunity to consult with
legal counsel of their choice. In any construction to be made of this Agreement,
the parties agree the Agreement shall not be construed against either party on
the basis of that party being the drafter of such language. The Executive agrees
and acknowledges that he has read and understands this Agreement, is entering
into it freely and voluntarily, and has been advised to seek counsel prior to
entering into this Agreement and has had ample opportunity to do so.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of August 31, 2020.

 

“COMPANY” DELCATH SYSTEMS, INC. By:  

/s/ Roger G. Stoll

Name:   Dr. Roger G. Stoll, Ph.D. Title:   Chair, Board of Directors

 

“EXECUTIVE”

/s/ Gerard Michel

Gerard Michel

 

17



--------------------------------------------------------------------------------

EXHIBIT A

Employee Confidentiality and Restrictive Covenants Agreement

 

1



--------------------------------------------------------------------------------

Delcath Systems, Inc.

EMPLOYEE CONFIDENTIALITY, INVENTION ASSIGNMENT

AND RESTRICTIVE COVENANTS AGREEMENT

This EMPLOYEE CONFIDENTIALITY, INVENTION ASSIGNMENT AND RESTRICTIVE COVENANTS
AGREEMENT (“Agreement”) is made and entered into this 31st day of August, 2020,
between Delcath Systems, Inc., on behalf of itself and its predecessors,
divisions, affiliates, successors, and assigns (collectively, the “Company”),
and Gerard Michel (“Employee”).

WHEREAS, the Company wishes to obtain reasonable protection of its trade secrets
and confidential and proprietary business and technical information which it has
developed or acquired and will develop or acquire at substantial expense and
effort and which the Company takes reasonable measures under the circumstances
to protect from unauthorized use, disclosure and/or appropriation, and

WHEREAS, the Company wishes to obtain reasonable protection against unfair
competition during the Employees employment by the Company and following
termination of the Employee’s employment by the Company and, to further protect
against unfair use of its trade secrets and confidential and proprietary
business and technical information, the Company desires to have Employee execute
this Agreement, and

WHEREAS, the Company wishes to obtain reasonable protection of its customer
relationships, good will and relationships with its well-trained and stable
workforce, for which the Company has invested and will invest substantial money
and effort to develop and maintain, and

WHEREAS, by virtue of Employee’s employment with the Company, Employee will
learn of, have access to, and/or develop confidential and proprietary
information and trade secrets of the Company and will have contacts with the
Company’s valuable customer base and its workforce, all of which the Company has
a legitimate business interest in protecting, and

WHEREAS, the Employee is willing to execute this Agreement and grant the Company
the benefits of the duties and restrictive covenants contained herein, which
Employee agrees are material and necessary for the Company’s protection.



--------------------------------------------------------------------------------

THEREFORE, in consideration of, and as a condition of, Employee’s initial and
continuing employment by the Company and in consideration of the compensation
and benefits paid to Employee and hereafter to be paid to Employee by the
Company (including, for example, base salary, bonus opportunities and a grant of
stock options) and the Confidential Information that will be entrusted to
Employee in Employee’s capacity as an employee or agent of the Company, Employee
agrees as follows:

1. NO PRIOR CONFLICTING CONTRACTS.

Employee represents that Employee’s employment or potential employment by the
Company is not in violation of any contract or covenants (including any
confidentiality, non-competition or non-solicitation agreement) to which
Employee is a party with any employer, entity, or person, nor will Employee’s
employment violate any decree, judgment or order to which Employment may be
subject. Employee agrees not to use or disclose in Employee’s work with the
Company any secret or confidential information of others, including prior
employers, unless such information is rightfully possessed by the Company.

2. DEFINITIONS

(a) Confidential Information. For purposes of this Agreement, “Confidential
Information” is to be broadly defined as any information of a confidential,
non-public or proprietary nature pertaining to the Company or to the business,
operations, activities, products or services of the Company and that is used,
developed, or obtained by the Company in connection with its business, including
information obtained by Employee while employed by the Company and information
developed by Employee in the course of employment by the Company as if the
Company furnished the same Confidential Information to the Employee in the first
instance. Confidential Information includes, but is not limited to, information,
observations, and data concerning (i) the business or affairs of the Company;
(ii) products or services; (iii) fees, costs, compensation, and pricing
structures; (iv) designs; (v) chemical compositions, equipment, materials,
designs, procedures, processes, and techniques used in, or related to, the
development, manufacture, assembly, fabrication or other production and quality
control of the Company’s products; (vi) proprietary technical information,
strategies and/or specifications (including, but not limited to, supplier
specifications); (vii) clinical trial data, as well as pre-clinical and clinical
testing data and strategies, laboratory notes and laboratory notebooks and any
protected health information that is created, received or maintained by the
Company related to an individual’s health care that directly or indirectly
identifies the individual; (viii) analyses; (ix) drawings, photographs and
reports; (x) computer software, including operating systems, applications, and
program listings; (xi) flow charts, manuals, and documentation; (xii) data or
data bases; (xiii) accounting and business methods; (xiv) inventions, devices,
new developments, research, methods and processes, whether patentable or
unpatentable and whether or not reduced to practice; (xv) customers and clients
and customer or client lists; (xvi) other copyrightable works; (xvii) all
production methods, processes, technology, trade secrets, copyrights, derivative
works, mask works, know-how, and other intellectual property;
(xviii) information about Company products already developed or that will be
developed in the field of cancer treatment, including interventional oncology
for the treatment of primary and metastatic liver cancers; (xix) expansion plans
(including existing and entry into new geographic and/or product markets); (xx)
information received in confidence by the Company from its customers, clients,
suppliers, distributers, business partners or other third parties; and (xxi) all
similar and related information in whatever form, such as files, letters, notes,
analysis, emails, memoranda, reports, records, computer disks or other computer
storage medium, data, models or any photographic or other tangible materials
containing or derived from such information. Confidential Information will not
include any information that has been published (other than a disclosure by
Employee in breach of this Agreement) in a form generally available to the
public prior to the date Employee proposes to disclose or use such information.
Confidential Information will not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features comprising such information have been
published in combination.

 

2



--------------------------------------------------------------------------------

(b) Work Product. For purposes of this Agreement, the term “Work Product” means
all inventions, innovations, improvements, technical information, systems,
software developments, discoveries, methods, designs, processes, analyses,
drawings, reports, service marks, trademarks, trade names, logos, and all
similar or related information (whether patentable or unpatentable,
copyrightable, registerable as a trademark, reduced to writing, or otherwise)
that relates to the Company’s actual or anticipated business, research and
development, or existing or future products or services and which are conceived,
developed, or made by Employee (whether or not during usual business hours,
whether or not by the use of the facilities of the Company, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed, or made as a Company employee prior to
the effective date of this Agreement) together with all patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing.

3. CONFIDENTIALITY REQUIREMENTS.

(a) Employee acknowledges and agrees that, as a result of the nature of the
Company’s business and the nature of Employee’s position with the Company,
Employee will come into contact with, have access to and/or develop in the
course of employment Confidential Information (as defined above) belonging to
the Company. Employee acknowledges that the aforementioned Confidential
Information is unique and not generally known to the public and has been
developed, acquired and compiled by the Company at its great effort and expense.
Employee further acknowledges that the Confidential Information derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and is the subject of
reasonable efforts to maintain its secrecy.

(b) Employee further acknowledges and agrees that any disclosure or use of the
Company’s Confidential Information by Employee, other than in connection with
the Company’s business or as specifically authorized by the Company, will be or
may become highly detrimental to the business of the Company, and serious loss
of business and damage to the Company will or may result.

(c) Accordingly, Employee agrees to hold all Confidential Information in the
strictest confidence and agrees to safeguard and not use, disclose, divulge or
reveal the Company’s Confidential Information to any person, either during
Employee’s employment or at any time after the termination of Employee’s
employment with the Company, without specific prior written authorization from
an executive officer of the Company. If Employee is an executive officer of the
Company, Employee must obtain prior written authorization from the Chief
Executive Officer. If Employee is the Chief Executive Officer of the Company,
Employee must obtain prior written authorization from the Company’s Board of
Directors. Employee further agrees to take all reasonable precautions necessary
to ensure that the Confidential Information shall not be, or be permitted to be,
shown, copied or disclosed to third parties, without the prior written consent
of the Company, and to observe all security policies implemented by the Company
from time to time with respect to the Confidential Information.

 

3



--------------------------------------------------------------------------------

(d) Employee further agrees to promptly deliver to the Company, upon the
termination of Employee’s employment with the Company, or at any other time as
the Company may so request, all Company property, including but not limited to
laptops, personal digital assistants (PDAs), tablet devices, cell phones,
digital storage media, and all documentation, memoranda, notes, customer lists,
records, reports, blueprints, software, drawings, computer disks, programs, and
any other documents (and all copies thereof) containing Confidential Information
or Work Product or relating to the Company’s business and any property
associated therewith, which Employee may then possess or have under Employee’s
control. Following the termination of the employment relationship, Employee
shall not retain any written or other tangible material containing any
information concerning or disclosing any of the Confidential Information or Work
Product of the Company.

(e) Notice Pursuant to the Defend Trade Secrets Act of 2016. Notwithstanding any
other provision of this Agreement:

(i) Employee will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that:

(A) is made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or

(B) is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding.

(ii) If Employee files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Employee may disclose the Company’s trade secrets to
the Employee’s attorney and use the trade secret information in the court
proceeding if the Employee:

(A) files any document containing the trade secret under seal; and

(B) does not disclose the trade secret, except pursuant to court order.

4. THE COMPANY’S OWNERSHIP OF WORK PRODUCT.

(a) Employee acknowledges and agrees that all Work Product, including all
inventions (whether patentable or not and whether new developments or
improvements) and all business ideas (including copyrightable works), that
relates directly to any business of the Company or its actual or demonstrably
anticipated research or development, or results from Employee’s work for the
Company, or uses the Company’s equipment, supplies, facilities or information
(including trade secret information), and which Employee (alone or in
conjunction with others) conceives or develops on the job or elsewhere while
employed by the Company (including those that Employee conceived or developed as
an employee prior to signing this Agreement) or within one year after the
termination of the Employee’s employment, are and shall be the exclusive
property of the Company, and Employee hereby assigns all right, title and
interest in and to such Work Product to the Company, including all intellectual
property rights therein.

 

4



--------------------------------------------------------------------------------

(b) Without limiting the Company’s rights under subsection (a) above, Employee
acknowledges that, by reason of being employed by the Company at the relevant
times, to the extent permitted by law, all of Employee’s Work Product consisting
of copyrightable subject matter is “work made for hire” as defined in the United
States Copyright Act, 17 U.S.C. § 101 et seq., and such copyrights are therefore
owned by the Company.

(c) Employee shall promptly disclose all Work Product to the Company, shall
execute at the request of the Company any written assignments or other documents
the Company may deem necessary to protect or perfect its rights therein, and
shall assist the Company, at the Company’s expense, in obtaining, defending, and
enforcing the Company’s rights therein. Employee, if and whenever required to do
so (whether during or after the termination of his or her employment), shall at
the expense of the Company apply or join in in applying for copyrights, patents
or trademarks or other equivalent protection for the Company in the United
States or in other parts of the world for any Work Product. Employee hereby
appoints the Company as Employee’s attorney-in-fact to execute on Employee’s
behalf any assignments or other documents deemed necessary by the Company to
protect or perfect the Company’s rights to any Work Product worldwide.

5. NON-COMPETITION.

(a) Employee acknowledges and agrees that the Company has invested and will
invest substantial time, effort, resources and finances in the research,
development and commercialization of the Company’s product(s) and is engaged in
a highly competitive business and that, by virtue of the position in which
Employee is employed, he or she will help create and will be given access to
Confidential Information. If the Employee engages in any business that is
competitive with the Company it will cause great and irreparable harm to the
Company, the monetary loss from which would be difficult, if not impossible, to
measure.

(b) Consequently, Employee covenants and agrees that so long as Employee is
employed by the Company, and for a period of one (1) year following termination
of Employee’s employment with the Company, whether such termination is voluntary
or involuntary, Employee will not, directly or indirectly (whether as an
individual for Employee’s own account, or as a partner, joint venturer,
employee, agent, consultant or sales representative, officer, director or
shareholder of any entity or otherwise), engage in, enter the employ of, render
any services to, have any ownership interest in, nor participate in the
financing, operation, management or control of, any Competing Business, or in
any manner compete with the Company, in any country in which the Company does
business, without the Company’s specific written consent to do so. “Competing
Business” shall mean any business that competes with the Company in the
research, design, development, identification, manufacture, marketing, or sales
of any drug, device or combination of drug and device for the treatment of any
liver cancers or any targeted regional cancer or infectious disease drug
delivery systems.

 

5



--------------------------------------------------------------------------------

The restrictions contained in this section shall not prevent Employee from
accepting employment with a large diversified organization with separate and
distinct divisions that do not compete, directly or indirectly, with the
Company, as long as prior to accepting such employment the Company receives
separate written assurances from the prospective employer and from Employee,
satisfactory to the Company, to the effect that Employee will not render any
services, directly or indirectly, to any division or business unit that
competes, directly or indirectly, with the Company. During the restrictive
period set forth in this section, Employee will inform any new employer, prior
to accepting employment, of the existence of this Agreement and provide such
employer with a copy of this Agreement.

Nothing in this Agreement shall be construed to prevent or otherwise restrict or
limit the Employee from owning shares and investing (as a passive investor),
directly or indirectly, in the stock of any publicly traded competing
corporation whose shares are listed on a national securities exchange or traded
in the over-the-counter market, but only if Employee does not own more than an
aggregate of one percent (1%) of the outstanding stock of such corporation
provided that such ownership represents a passive investment and that Employee
is not a controlling person of, or a member of a group that controls, such
corporation.

6. NON-SOLICITATION OF CUSTOMERS AND EMPLOYEES.

(a) Employee acknowledges and agrees that, during the course of Employee’s
employment by the Company, Employee may come into contact with and become aware
of some, most, or all of the Company’s customers and employees, past, present,
and prospective, and their names and addresses, as well as other information
about the customers and employees not publicly available. Employee further
acknowledges and agrees that the loss of such customers and employees may cause
the Company great and irreparable harm.

(b) Consequently, Employee covenants and agrees that, if Employee’s employment
with the Company terminates, whether such termination is voluntary or
involuntary, Employee will not, for a period of one (1) year following such
termination, directly or indirectly (whether as an individual for Employee’s own
account, or as a partner, joint venturer, employee, agent, consultant or sales
representative, officer, director or shareholder of any entity or otherwise),
solicit or attempt to solicit to do business that would compete with the Company
in any of its or their material businesses, including, without limitation, the
research, design, development, identification, manufacture, marketing, or sales
of targeted regional cancer or infectious disease drug delivery systems. As part
of this covenant, Employee shall not directly or indirectly solicit or attempt
to solicit any business from, render services to, or accept business from any of
the Company’s customers with whom/which Employee had material contact during the
twenty four (24) months immediately preceding the termination of Employee’s
employment with the Company, for the purpose of providing products or services
competitive with the Company. As used in this Section, “material contact” shall
mean the contact between Employee and each customer (i) with whom or which
Employee dealt on behalf of the Company; (ii) whose dealings with the Company
were coordinated or supervised by Employee; or (iii) about whom or which
Employee obtained confidential information in the ordinary course of business as
a result of the Employee’s association with the Company.

 

6



--------------------------------------------------------------------------------

(c) Employee also agrees that, for a period of one (1) year following
termination of Employee’s employment with the Company, whether such termination
is voluntary or involuntary, Employee will not, directly or indirectly (whether
as an individual for Employee’s own account, or as a partner, joint venturer,
employee, agent, consultant or sales representative, officer, director or
shareholder of any entity or otherwise), solicit, induce or attempt to solicit
or induce any (i) then current employee of the Company to leave employee’s
employment with the Company to become employed by any person, firm, corporation,
or other entity; or (ii) consultant, distributor, supplier, representative or
agent of the Company to terminate or curtail its relationship with the Company.

7. ENFORCEMENT OF COVENANTS.

(a) Employee acknowledges and agrees that the obligations and restrictions,
including their duration and scope, in Sections “3”, “4”, “5” and “6” are
reasonably required for the protection of the legitimate interests of the
Company in view of: the highly competitive nature of the businesses in which the
Company is engaged; the fact that a business competitive with that of the
Company may be carried on anywhere in the United States or elsewhere; and
Employee’s exposure to the Company’s Confidential Information, Work Product,
customers, suppliers, employees and other service providers by virtue of the
employment retention relationship. Employee acknowledges and agrees that the
post-employment covenants in Sections 5 and 6 would not prevent Employee from
earning a living given his/her education, skills, experience and ability.

(b) Employee acknowledges that a breach by Employee of any of the terms of this
Agreement will result in material, irreparable injury to the Company for which
any remedy at law will not be adequate. Moreover, it will not be possible to
measure damages for such injuries precisely and, in the event of such a breach
or threat of breach, the Company shall be entitled to obtain a temporary
restraining order and/or a preliminary or permanent injunction restraining
Employee from engaging in activities prohibited by this Agreement, together with
such other relief as may be required to enforce specifically any of the terms of
this Agreement. Employee consents to such temporary, preliminary, or permanent
injunctive relief. Nothing in this Agreement shall be construed as prohibiting
the Company from pursuing any other available remedies for breach or threatened
breach of this Agreement, including recovery of damages, court costs, and
attorneys’ fees.

(c) If the Company is required to enforce any of its rights hereunder through
legal proceedings, Employee shall reimburse the Company for all reasonable
costs, expenses, and attorneys’ fees incurred by the Company in connection with
the enforcement of its rights hereunder.

(d) Employee understands and agrees that nothing in this Agreement creates a
contract, express or implied, of employment for any specified period. Employee’s
employment may be terminated by Employee or the Company at any time and for any
reason or no reason, unless expressly limited by a separate writing executed by
both the Company and Employee.

(e) Employee is hereby advised that he has the right to consult with counsel of
his choosing prior to signing this Agreement, and Employee hereby acknowledges
having consulted with counsel of his choosing prior to signing this Agreement.
Employee further acknowledges and agrees that Executive received a copy of this
Agreement with the Company’s offer of employment and that Executive had in
excess of ten (10) days to review and consider this Agreement prior to
commencing employment with the Company.

 

7



--------------------------------------------------------------------------------

(f) If one or more provisions of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal, or unenforceable, Employee agrees
the validity, legality, and enforcement of the remaining provisions of the
Agreement shall not in any way be affected or impaired. Employee also agrees
that the language contained in Sections “3”, “4”, “5” and “6” of the Agreement
is reasonable in scope and that Employee will not raise any issue regarding the
reasonableness of the Agreement as a defense in any proceeding to enforce the
Agreement. If a court determines that the language contained in Sections “3”,
“4”, “5” and “6” of the Agreement is not reasonable, the parties agree that the
court may modify and reform such provisions to the maximum period of
restriction, activities, term, or geographic scope that the court deems
reasonable, whether by rewriting the provision, deleting any or all of the
provision, adding additional language to this Agreement, or by making such other
modification as the court deems warranted to carry out the intent and agreement
of the parties as embodied herein to the maximum extent permitted by law.

8. WAIVER OF BREACH.

The waiver by the Company of a breach of any provision of this Agreement by
Employee shall not operate or be construed as a waiver of any subsequent breach
by Employee, and the failure of the Company to take action against any other
employee(s) for similar breach(es) on their part, shall not be construed as a
waiver of a breach by Employee.

9. AGREEMENT BINDING.

This Agreement shall be binding upon and inure to the benefit of the successors
and assigns of the Company, and the heirs, executors, and administrators of
Employee. The Company shall have the right to transfer and assign all or any
portion of its rights and obligations hereunder to any third party.

10. APPLICABLE LAW AND CHOICE OF FORUM.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, where the Company’s principal corporate office and
Employee’s principal place of employment are located. The parties, being
desirous of having any disputes resolved in a forum having a substantial body of
law and experience with matters contained herein, and the parties having a
substantial connection with the State of New York, agree that any action or
proceeding with respect to this Agreement shall be brought in a state or federal
court located within the State of New York. The parties consent to the personal
jurisdiction of the state and federal courts of New York should a legal action
to enforce this Agreement be necessary. In the event the Company may relocate
its principal corporate office to a state other than New York during the period
of Employee’s employment, the parties mutually agree to amend this Agreement as
may be necessary to (a) conform to the laws of the state of the Company’s new
principal corporate office and carry out the intent and agreement of the parties
as embodied herein to the maximum extent permitted by such state’s laws; and
(b) reflect that any action or proceeding with respect to this Agreement shall
then be brought in a state or federal court located within the state of the
Company’s new principal corporate office and that the parties consent to the
personal jurisdiction of such state and federal courts should a legal action to
enforce this Agreement be necessary.

 

8



--------------------------------------------------------------------------------

11. MODIFICATION.

This Agreement may only be modified by the express written consent of both
parties.

12. ENTIRE AGREEMENT.

This Agreement constitutes the entire understanding between Company and Employee
with respect to the subject matter hereof and supersedes and replaces all prior
contracts, agreements and understandings related to the same subject matter
between the parties.

13. SECTION HEADINGS

The section headings appearing in this Agreement are inserted only as a matter
of convenience and in no way define, limit, construe or describe the scope or
extent of such section or in any way affect such section.

I have read and understand this Agreement and I agree to abide by its terms.

 

GERARD MICHEL       DELCATH SYSTEMS, INC.

/s/ Gerard Michel

     

/s/ Roger G. Stoll

(Signature)       (Signature) Date  

8/30/2020

     

Roger G. Stoll

        Name

/s/ Shuree Harrison

     

Chairman

Witness       Title        

8/31/20

        Date

 

9